Exhibit 10.9

FIRST AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 14, 2007, by and among COMERICA BANK (“Bank”),
NANOMETRICS INCORPORATED (“Borrower”), ACCENT OPTICAL TECHNOLOGIES NANOMETRICS,
INC. (“Accent”) and NANOMETRICS IVS DIVISION, INC. (together with Accent, the
“Guarantors”).

RECITALS

Borrower, Bank and the Guarantors are parties to that certain Loan and Security
Agreement dated as of February 14, 2007, as amended from time to time (the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 3.2(b) is renumbered Section 3.2(c) and new Section 3.2(b) is hereby
added to the Agreement to read in its entirety as follows:

“(b) with respect to Credit Extensions under the Revolving Line, receipt by Bank
of Borrower’s aged listing by invoice date of its domestic accounts receivable
for the month ending prior to the applicable request for Advance; and”

2. Section 6.2(a) of the Agreement is hereby amended and restated to read in its
entirety as follows:

“(a) (i) So long as there are any outstandings under the Revolving Line, within
30 days after the last day of each month through December 31, 2007 and within 25
days after the last day of each month thereafter, Borrower shall deliver to Bank
a Borrowing Base Certificate signed by a Responsible Officer in substantially
the form of Exhibit D hereto, together with aged listings by invoice date of
domestic accounts receivable and accounts payable and with the Borrower’s
domestic cash position as of such month’s end and (ii) within 30 days after the
last day of each month through December 31 , 2007 and within 25 days after the
last day of each month thereafter, Borrower shall deliver to Bank a Compliance
Certificate in substantially the form of Exhibit E hereto.”

3. Exhibit E to the Agreement is hereby replaced with Exhibit E attached hereto.

4. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

6. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

 

-1-



--------------------------------------------------------------------------------

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts;

(d) an Affirmation of Guaranties and Stock Pledge Agreement, duly executed by
the Guarantors; and

(e) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NANOMETRICS, INC. By:  

LOGO [g89878ex10_9pg10a.jpg]

Title:   Chief Financial Officer  

 

ACCENT OPTICAL TECHNOLOGIES NANOMETRICS, INC. By:  

LOGO [g89878ex10_9pg10b.jpg]

Title:   Chief Financial Officer  

 

NANOMETRICS IVS DIVISION, INC. By:  

LOGO [g89878ex10_9pg10c.jpg]

Title:   Chief Financial Officer  

 

COMERICA BANK By:  

LOGO [g89878ex10_9pg10d.jpg]

Title:  

Vice President

 

-3-